Case 1:19-mc-20496-KMW Document 44 Entered on FLSD Docket 12/04/2019 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SO UTHERN DISTRICT OF FLORIDA
                           Case No.19-20496-M C-W 1LLIAM S

 SECURITIES AND EXCHANG E COM M ISSION,

        Applicant,



 M INTRADE TECHNOLO G IES,LLC,

        Respondent.
                            /

                                         O RDER

        THIS MATTER is before the Courton RespondentM inTrade Technologies,LLC'S

 (ssMinTrade'
            'ordlRespondenf')motionto stay.(DE 40).This Courtpreviously reviewed
 and adopted Magistrate Judge Edwin G.Torres's Repod and Recommendation (DE 33)
 (the ''Repod'')regarding the Securitiesand Exchange Comm ission's (''SEC'')Application
 foran Orderto Show Cause and an OrderEnforcing anAdministrative Subpoena (DE 1)
 and setashow cause hearing inthismatterbased on the Repod'srecommendation.(DE
 37).Following a show cause hearing held on November13,2019,this Coud entered an
 order(DE 39)granting the SEC'S petition to enforce an administrative subpoena and
 ordering Respondent''
                     to com ply fully with the SEC'S subpoena dated Decem ber12,2018

 by Decem ber6,2019.''(DE 39at2).
        Respondentnow seeks to stay the Court's orderrequiring its com pliance w ith the

 subpoena. Respondentcontends thata stay is necessary because ''the SEC has been

 engaged in two(2)separate proceedingsinthis Courtseekingtocompelcompliancewith
 adm inistrative subpoenas prem ised upon the sam e setoffacts''and the E leventh Circuit's

                                             1
Case 1:19-mc-20496-KMW Document 44 Entered on FLSD Docket 12/04/2019 Page 2 of 3




 ''ruling in the Marin Proceeding on appealwillultim ately resolve Respondent's opposition

 here.''(DE 40 at2).Because Respondenthas failed to meetits burden,Respondentis
 notentitled to the 'sextraordinary remedy''ofan injunction pending appealunderFederal
 Rule ofCivilProcedure 62(c). See Touchston v.McDermott,234 F.3d 1130,1132 (11th
 Cir.2000).
        Although a stay is generally notentered forinjunctions,a coud may exercise its
 discretion to do so i
                     fthe party seeking the stay m eets its burden to show the follow ing:

 $
 6(1)a substantiallikelihood that(the movant)willprevailon the meritsofthe appeal,
                                                                                 '(2)a
 substantialriskofirreparable injurytothe (movant)unlessthe injunction isgranted;(3)
 no substantialharm to otherinterested persons'
                                              ,and (4)no harm to the public interest.''
 SEC v.Marin,19-cv-20493-UU (S.D.Fla.2019)(J.Ungaro)(quoting Touchston234 F.3d
 at1132).
        In SEC v.Marin,19-cv-2O493-UU (S.D.Fla.2019)(J.Ungaro),which Respondent
 argues is 'inextricably Iinked''w ith this m atter,Judge Ungaro adopted M agistrate Judge

 O'Sullivan's reportand recom mendation and granted the SEC'S Application foran O rder

 EnforcingAdministrative Subpoenas.Id.at(DE 63).The Respondentin Marinthenfiled
 a notice ofappealand a m otion to stay enforcementofthe SEC'S application pending the

 Eleventh Circuit's ruling.Judge Ungaro found that each of the four factors weighed

 againstgranting a stay and,therefore,denied Respondent's m otion fora stay.l




 1Respondent in Marin moved fora stay in the Eleventh CircuitCoud ofAppeals as well. Thatm otion
 remains pending asoftoday's date.See Securitiesand Exchange Comm.v.Marin,No.19-13990 (11th
 Cir,Oct.31,2019).
Case 1:19-mc-20496-KMW Document 44 Entered on FLSD Docket 12/04/2019 Page 3 of 3




         This Courtfinds the reasoning and analysis in Judge Ungaro's orderdenying the

 m otion to stay applicable to this case,which is prem ised on the sam e underlying facts

 and involves the sam e ongoing SEC investigation. Accordingly,the Coud ADOPTS the

 analysis in Judge Ungaro's orderand incorporates itherein.SEC v.M arin,19-cv-20493-

 UU (S.D.Fla.2019)(J.Ungaro)(DE 72). Respondent's motion to stay enforcementof
 the SEC'S petition (DE 40)pending the Eleventh Circuit's ruling in the Marin case is
 DENIED forthe same reasons setfodh in Judge Ungaro's order.z Id. Respondent is

 O RDERED to com ply fully with the SEC'S subpoena dated Decem ber 12, 2018 by

 Decem ber6,2019. This case is CLO SED foradm inistrative purposes.

      DO NE AND O RDERED in cham bers in M iam i,Florida,thi                         y ofDecem ber,

 2019.




                                                        KATHLEE M .W ILLIAM S
                                                        UNITED S ATES DISTRICT JUDG E




 2Respondent'sargum entthathaving two appeals addressing ''identicalfacts and issues''is untenable fails
 because Respondentrem ains free to file a motion with the Eleventh Circui
                                                                         tto consolidate its appeals.
                                                   3
